[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 10-15666                ELEVENTH CIRCUIT
                            Non-Argument Calendar            SEPTEMBER 7, 2011
                          ________________________               JOHN LEY
                                                                  CLERK
                      D.C. Docket No. 1:09-cv-03525-MHS

ROY MUNN,

                                                              Plaintiff-Appellant,

                                     versus

CPI IMAGES, LLC,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                              (September 7, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:

      Section 30-4-2 of the Code of Georgia states that any physically disabled

person shall be given full and equal accommodations at places to which the public
is invited and may be accompanied by a service dog.1 Claiming that CPI Images,

LLC (“CPI”) had denied him full and equal access to its portrait studio by ejecting

him and his dog, Duc, a 110 pound German Rottweiler, from its premises, Roy

Munn, proceeding pro se, sued CPI to recover damages for injury to his peace,

happiness, and feelings pursuant to O.C.G.A. § 51-12-6.2 He did so by invoking

O.C.G.A. § 51-1-63 because O.C.G.A. § 30-4-2 does not create a private right of


          1
         Section 30-4-2, “Equal accommodations for blind persons, persons with visual or
physical disabilities, and deaf persons; use of guide or service dogs,” states, in pertinent part:

          (a) . . . persons with physical disabilities . . . are entitled to full and equal
          accommodations, advantages, facilities, and privileges [at] any . . . places to
          which the general public is invited, subject only to the conditions and limitations
          established by law and applicable alike to all persons.
          (b)(1) . . . every physically disabled person . . . shall have the right to be
          accompanied by a service dog.

Section 30-4-1(2) defines a physically disabled person as

          any person, regardless of age, who is subject to a physiological defect or
          deficiency regardless of its cause, nature, or extent that renders the person unable
          to move about without the aid of crutches, a wheelchair, or any other form of
          support, or that limits the person’s functional ability to ambulate, climb, descend,
          sit, rise, or to perform any related function.
          2
              Section 51-12-6, “Damages for injury to peace, happiness, or feelings,”
states:

          In a tort action in which the entire injury is to the peace, happiness, or feelings of
          the plaintiff, no measure of damages can be prescribed except the enlightened
          consciences of impartial jurors. In such an action, punitive damages under Code
          Section 51-12-5 or Code Section 51-12-5.1 shall not be awarded.

          3
              Section 51-1-6, “Breach of legal duty gives action when,” states:


                                                     2
action.

      After the parties joined issue, the district court granted CPI summary

judgment. Munn now appeals. He argues that he established all elements of his

claim because the record clearly showed that: (1) he was physically disabled; (2)

CPI did not provide him with full and equal accommodations because it refused to

photograph him with his dog at its particular studio during normal business hours;

and (3) CPI acted wantonly and willfully because it violated a criminal statute and

tossed him off the premises after he informed CPI of its legal obligations.

      We review de novo a grant of summary judgment, applying the same

substantive law as the district court. Durr v. Shinseki, 638 F.3d 1342, 1346 (11th

Cir. 2011). Summary judgment is proper where there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L.Ed.2d

265 (1986); Fed.R.Civ.P. 56(a). “Genuine disputes are those in which the

evidence is such that a reasonable jury could return a verdict for the non-movant.

      Claims brought under § 51-1-6 are governed by general principles of tort



      When the law requires a person to perform an act for the benefit of another or to
      refrain from doing an act which may injure another, although no cause of action is
      given in express terms, the injured party may recover for the breach of such legal
      duty if he suffers damage thereby.


                                              3
law. See Reilly v. Alcan Aluminum Corp., 272 Ga. 279, 280, 528 S.E.2d 238, 240

(Ga. 2000). Accordingly, to prove a claim under § 51-1-6, a plaintiff must show

that: (1) the defendant owed him a duty; (2) the defendant breached that duty; and

(3) the breach caused the plaintiff actionable damages. See Dupree v. Keller

Industries, Inc., 199 Ga. App. 138, 141, 404 S.E.2d 291, 294 (Ga. App. 1991).

      Where the only injury is to the peace, happiness, or feelings of the plaintiff,

damages are recoverable only if the defendant acted maliciously, willfully, or

wantonly. Westview Cemetery, Inc. v. Blanchard, 234 Ga. 540, 545, 216 S.E.2d

776, 780 (Ga. 1975); Waldrip v. Voles, 201 Ga. App. 592, 595, 411 S.E.2d 765,

768 (Ga. App. 1991). Willful conduct is conduct which evidences an intent to

inflict injury. Martin v. Gaither, 219 Ga. App. 646, 652, 466 S.E.2d 621, 625 (Ga.

App. 1995). Wanton conduct is that which is “so reckless or so charged with

indifference to the consequences as to justify the jury in finding a wantonness

equivalent in spirit to actual intent.” Id. (ellipses omitted). Where a party violates

another person’s rights under the justified but mistaken impression that the action

is required to comply with other obligations, the party’s good faith conduct after

seeking advice cannot be malicious, willful, or wanton. See Woodruff v. Kroger

Co., 475 F. Supp. 147, 149 (M.D. Ga. 1979).

      Assuming that O.C.G.A. § 51-1-6 authorized a suit for a violation of

                                          4
O.C.G.A. § 30-4-2, that CPI owed Munn a duty to provide full and equal access to

its facilities, and that his dog, Duc, qualified as a § 30-4-2(b)(1) “service dog,” the

district court properly granted CPI summary judgment because CPI did not breach

such duty. CPI told Munn that it could not grant his request to be photographed

with his dog at the studio during normal business hours because of its concern for

the safety of children who were there. It would be willing to grant his request

when the studio was closed, i.e., before or after normal business hours. Or, he

could go to another CPI studio which could accommodate his request during

normal business hours. Munn chose neither option.

      Even if we considered CPI’s refusal to photograph Munn and his dog (at the

studio he chose) during normal business hours a breach of the § 30-4-2 duty,

Munn still could not recover. As noted above, damages for injury to the peace,

happiness, or feelings would be recoverable only if CPI acted maliciously,

willfully, or wantonly. CPI’s response to Munn’s request clearly did not rise to

such level. CPI dealt with Munn in good faith, in conformance with its

responsibility for the safety of the children in the studio.

      AFFIRMED.




                                           5